DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s Amendments filed on 11/10/2021.
Claims 3, 12, 17, and 20 are amended. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending.

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s amendments and arguments have been considered, and overcome the U.S.C. 35 103. An updated 103 rejection will address applicant’s amendments. 
Applicant’s amendments have been considered, and do not overcome the U.S.C. 35 101. An updated 101 rejection will address applicant’s amendments. 

Response to Arguments
 Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant asserted that the claims recite patent eligible subject matter for at least the reasons provided in the Applicant's previous response dated July 14, 2021. 
The examiner respectfully disagrees. It is noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claimed invention is directed to selecting a distribution center and retail store to fulfill the electronic order based on sakes activities and business 
The examiner further notes receiving one or more online orders, wherein the online order comprises a product and a delivery destination for delivery of said product, identifying said product and said delivery destination for said online order, locating at least one distribution center and retail store having said product within a defined distance from the delivery destination, Response to Office Action dated: November 17, 2020determining an amount of said products available for shipping in the distribution center and the retail store, determining a time of replenishing the distribution center and the retail store with said product,  determining a shipping cost for each of the distribution center and the retail store to ship said product to the delivery destination based on the amount of said products available for shipping, the time of replenishing the product to the distribution center and the retail store, and the demand for said product at the distribution center and the retail store, and selecting one of said distribution center and retail store to fulfill the online order for said product based at least partially upon said shipping cost are part of managing a commercial interaction of sales activity, sales behavior, and business relation by predicting the demand and available inventory based on order information received from user. 
The Examiner emphasizes that merely using a general purpose computer to calculate demand for a product at a location, determining shipping cost, and lost of sale cost, without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of calculation would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).   Moreover, Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
Accordingly, Applicant’s arguments concerning the 101 rejection are not persuasive and the rejection is therefore maintained. 
Applicant’s amendments and arguments related to 103 rejection have been considered and are found persuasive.  Rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Claim 3 recites the phrase “…determine whether the time of replenishing the distribution center and the retail store with said product is prior to the expected date of delivery…”  However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show prior to the expected date of delivery.
The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus) SEE MPEP 2163(I)(A).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-11), the system (claims 12-19), and the method (claim 20) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are:  A system for managing fulfillment of one or more online orders, the system comprising: a controller configured to receive one or more online orders, wherein the online order comprises a product and a delivery destination for delivery of said product; and a processor in communication with said controller and configured to: identify said product and said delivery destination for said online order; locate at least one distribution center and retail store having said product within a defined distance from the delivery destination; implement a trained machine learning model configured to determine a demand for said product at the distribution center and the retail store, wherein said machine learning model is configured to select a trained predictive model for each of the distribution center and the retail store; implement the trained predictive model for each of the distribution center and the retail store, wherein each of the trained predictive models is configured to: 2 Response to Office Action dated: November 17, 2020 determine an amount of said products available for shipping in the distribution center and the retail store; determine a time of replenishing the distribution center and the retail store with said product; and determine a shipping cost for each of the distribution center and the retail store to ship said product to the delivery destination based on the amount of said products available for shipping, the time of replenishing the product to the distribution center and the retail store, and the demand for said product at the distribution center and the retail store;  determine a lost sales cost for the distribution center and the retail store to ship said product, wherein the lost sales cost is determined based at least partially on an expected profit gain from selling at least one additional product along with said product in-store compared to selling said product online; and select one of said distribution center and retail store to fulfill the online order for said product based at least partially upon said shipping cost and said lost sales cost.  Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a controller configured to receive information and a processor in communication with said controller and configured to (function), and implement a trained machine learning model, and select one of said distribution center and retail store to fulfill the online order for said product based at least partially upon said shipping cost and said lost sales cost (post-solution activity).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, a controller configured to receive information and a processor in communication with said controller and configured to (function) and implement a trained machine learning model, and select one of said distribution center and retail store to fulfill the online order for said product based at least partially upon said shipping cost and said lost sales cost.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 1 and 6) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim 
The dependent claims 2-11 and 13-19 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Examiner Notice
Claims 1-20 are allowable over the prior art of record, however they are not allowable because they stand rejected under 35 USC 112(a) and 101 rejection. The claims would be allowable if they were amended in such a way as to overcome the 35 USC 112(a) and 101 rejection set forth in the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150029865 A1
NETWORK TRAFFIC ROUTING OPTIMIZATION
Drobinsky; Alex et al.
US 9800477 B2
Generating a service cost model using discovered attributes of provisioned virtual machines
Burton; Peter H. et al.

Product Recall Platform Apparatuses, Methods And Systems
Fordyce, III; Edward W. et al.
US 20020035537 A1
Method For Economic Bidding Between Retailers And Suppliers Of Goods In Branded, Replenished Categories
Waller, Matthew A.
US 20100114554 A1
PREDICTIVE MODELING

Misra; Vishwas

US 20180075401 A1
ALLOCATING A PRODUCT INVENTORY TO AN OMNICHANNEL DISTRIBUTION SUPPLY CHAIN
Harsha; Pavithra et al.
US 20170083967 A1
DEMAND-BASED PRODUCT SOURCING
Shiely; Brent et al.
US 20150134413 A1
FORECASTING FOR RETAIL CUSTOMERS
Deshpande; Ajay Ashok et al.
US 20030233246 A1
Method and system for selecting a sales channel
Snapp, Lawrence  et al.
US 7092929 B1
Method And Apparatus For Planning Analysis
Dvorak; Robert E.
US 20030126103 A1
Agent using detailed predictive model
Chen, Ye  et al.
US 20150032512 A1
METHOD AND SYSTEM FOR OPTIMIZING PRODUCT INVENTORY COST AND SALES REVENUE THROUGH TUNING OF REPLENISHMENT FACTORS
Bateni; Arash


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN M EPSTEIN/             Supervisory Patent Examiner, Art Unit 3683